Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on (04/09/2018 & 10/18/2018) was filed on/after the mailing date of the application on 04/09/208. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings submitted by the applicant on 04/09/2018 have been reviewed and accepted.

Response to Arguments
	Regarding the applicants arguments directed at the 35 U.S.C. 112 rejection, the examiner respectfully withdraws the rejection in light of the amendments.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the claim is deemed to be allowable over the prior art as neither Mei et al. (US 20110289015 A1) nor Lehmann et al (US 20130103450 A1) nor Kahn et al. (US 20150168150 A1) nor Simhon et al. (US 20150112962 A1) nor Bhogal et al. (US 20140149218 A1) nor the combination either teach or suggest the limitations of independent claim 1.

Mei teaches a method for processing a user request in an electronic device, the method comprising: ([0023] a method for providing recommendations based on a user input) learning (historical behavior and profile information) one or more topics (interests) in the electronic device, ([0024; 0044; 0038-0039] determining by the system intent designators (equivalent to one or more topics) which are determined based on historical and profile information (equivalent to learning)) wherein each of the one or more topics (interests) is related to a time and a context; ([0003-0004; 0023-0024; 0029; 0042] the system analyzes the user profile information to determine user intent designators and classifications based on GPS location, the current time, and the calendar data such as a “date with spouse” (the intent designator which is equivalent to the context) “cinema” “movies” (equivalent to topic) including another time, example given 6:30 PM current time, and 8 PM date time, where the 6:30PM-8PM (equivalent to time)) receiving the user request; (user input); ([0003-0004; 0023] receiving a user input) analyzing (determining) the user request to detect a user intent and time information; ([0003-0004, 0029] receiving user input, and from the user input determining a user profile which includes the current time, and a time from the calendar, which is used to determine user intent) identifying a topic (classifications, date, romance, evening time, movie) associated with the user intent (date with spouse) among the one or more topics (classifications such as date, romance, evening time, movie) based on a context (contextual profile information) of the topic;  (0023-0024; 0043-0045; 0047; determining the user intent is associated with “date” “romance” “evening time” “movie” and downtown location (equivalent to topics among the one or 
Mei is different in the Mei does not teach matching the user intent with a weather forecast to determine a port event time period to launch an application, and then launching the application multiple times therefore does not disclose “determining, based on the identified topic and matching between the user intent and a weather forecast, post event time period as a time before a time point corresponding to the time information, wherein the post event time period is determined in accordance with a time of the identified topic; and launching at least one among the one or more applications at the

Lehmann is different in the Lehmann does not teach matching the user intent with a weather forecast to determine a post event time period to launch an application, and then launching the application multiple times and therefore does not disclose “determining, based on the identified topic and matching between the user intent and a weather forecast, post event time period as a time before a time point corresponding to the time information, wherein the post event time period is determined in accordance with a time of the identified topic; and launching at least one among the one or more applications at the
Kahn teaches [0024] In an example of providing the recommendation, a user interface comprising a set of information interfaces may be identified (e.g., a website comprising a news story carousel, an operating system comprising information tiles, etc.). In another example of providing the recommendation, a travel interface may be populated with the recommendation (e.g., a mobile app, such as a travel app, may display the travel interface populated with the recommendation). In an example, the travel interface may be populated with a confirmable question as to whether the predicted travel intent is correct (e.g., the user may be solicited to enter various information used to adjust and/or elaborate on the predicted travel intent). The travel interface may be populated with a variety of information and/or functionality associated with the destination and/or traveling to the destination. For example, the travel 
Kahn is different in the Kahn does not teach matching the user intent with a weather forecast to determine a post event time period to launch an application, and then launching the application multiple times and therefore does not disclose “determining, based on the identified topic and matching between the user intent and a weather forecast, post event time period as a time before a time point corresponding to the time information, wherein the post event time period is determined in accordance with a time of the identified topic; and launching at least one among the one or more applications at the
Simhon teaches [0012] Certain embodiments disclosed herein include a user device for launching applications responsive to a user intent. The user device comprises a plurality of sensors communicatively connected to the user device, wherein the sensors are configured to collect at least one environmental variable; a processing unit; and a memory connected to the processing unit, the memory containing instructions that, when executed by the processing unit, configure the user device to: receive at least one environmental variable; analyze the at least one environmental variable to determine the user intent, 
Though Simhon teaches determining user intent using weather and other information, and launching an application in response, but teaches that all of the determining is performed for a current time, and therefore does not determine a post event time period, and therefore does not disclose “determining, based on the identified topic and matching between the user intent and a weather forecast, post event time period as a time before a time point corresponding to the time information, wherein the post event time period is determined in accordance with a time of the identified topic; and launching at least one among the one or more applications at the

Bhogal is different in the Bhogal does not teach matching the user intent with a weather forecast to determine a post event time period to launch an application, and then launching the application multiple times and therefore does not disclose “determining, based on the identified topic and matching between the user intent and a weather forecast, post event time period as a time before a time point corresponding to the time information, wherein the post event time period is determined in accordance with a time of the identified topic; and launching at least one among the one or more applications at the

In the examiner’s opinion it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of the above recited prior art to determine topics, intent, context, and application that fit such topics, intent, context as is described (1) “analyzing the user request to detect a user intent and time information; identifying a topic associated with the user intent among the one or more topics based on a context of the topic; determining one or more applications matching at least one of the user intent or the identified topic associated with the user intent;”. And then further modifying the process to further include (2) “determining, based on the identified topic and matching between the user intent and a weather forecast, post event time period as a 

Therefore independent claims 1, 15, and 20 are deemed to be allowable over the prior art, and dependent claims 2, 5-7, 11-14, 16, 19, 22-23, and 25 are deemed to be allowable in light of the dependency from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


Abderrahmen Chouat
Examiner
Art Unit 2451





/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451